11/09/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: PR 21-0003


                                        PR 21-0003


 IN RE PETITION OF SHARMANE ANDERSON
 TO SUBMIT LATE APPLICATION TO TAKE THE                               ORDER
 BAR EXAM



       Sharmane Anderson has filed a petition for leave to submit a late application to take
the Montana Bar Examination administered in February 2022.             Anderson's petition
establishes good cause for the request.      Anderson must also comply with all other
applicable Rules of Admission, including character and fitness certification, in sufficient
time to ultimately be able to sit for the examination. Therefore,
       IT IS HEREBY ORDERED that the petition of Sharmane Anderson for leave to
submit a late application to take the Montana Bar Examination in February 2022 is
GRANTED, subject to completion of all exam prerequisites. The application should be
subrnitted no later than November 15, 2021.
       The Clerk shall provide copies ofthis order to the Petitioner and to the Administrator
of the Board of Bar Examiners at the State Bar of Montana.
       DATED thisQl1
                   4/qay of November, 2021.




               NOV 0 9 2021
             Bowen Greenwood
           Clerk of Supreme Court
              State of Montana
~M~